Exhibit 10.14

 

 

SERIES 2011-2

INDENTURE SUPPLEMENT

between

GTP ACQUISITION PARTNERS I, LLC

ACC TOWER SUB, LLC

DCS TOWER SUB, LLC

GTP SOUTH ACQUISITIONS II, LLC

GTP ACQUISITION PARTNERS II, LLC

GTP ACQUISITION PARTNERS III, LLC

GTP INFRASTRUCTURE ISSUER, LLC

GTP INFRASTRUCTURE I, LLC

GTP INFRASTRUCTURE II, LLC

GTP INFRASTRUCTURE III, LLC

GTP TOWERS VIII, LLC

as Obligors

and

The Bank of New York Mellon

as Indenture Trustee

dated as of July 7, 2011

Secured Tower Revenue Notes, Global Tower Series 2011-2

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE

     2   

Section 1.01

 

Definitions

     2   

Section 1.02

 

Rules of Construction

     3   

ARTICLE II SERIES 2011-2 NOTE DETAILS; FORM OF SERIES 2011-2 NOTES

     4   

Section 2.01

 

Series 2011-2 Note Details

     4   

Section 2.02

 

Delivery of Series 2011-2 Notes

     5   

Section 2.03

 

Forms of Series 2011-2 Notes

     5   

ARTICLE III AMENDMENTS

     5   

Section 3.01

 

Amendments

     5   

ARTICLE IV

     6   

Section 4.01

 

Joinder

     6   

Section 4.02

 

Other Information

     7   

ARTICLE V GENERAL PROVISIONS

     7   

Section 5.01

 

Date of Execution

     7   

Section 5.03

 

Governing Law

     7   

Section 5.04

 

Severability

     7   

Section 5.05

 

Counterparts

     7   

ARTICLE VI APPLICABILITY OF INDENTURE

     7   

Section 6.01

 

Applicability

     7   

 

i



--------------------------------------------------------------------------------

SERIES 2011-2

INDENTURE SUPPLEMENT

THIS SERIES 2011-2 INDENTURE SUPPLEMENT (this “Series Supplement”), dated as of
July 7, 2011, is between GTP Acquisition Partners I, LLC (the “Issuer”), ACC
Tower Sub, LLC (“ACC”), DCS Tower Sub, LLC (“DCS”), GTP South Acquisitions II,
LLC (“GTP South Sub”), GTP Acquisition Partners II, LLC (“GTP Sub II”), GTP
Acquisition Partners III, LLC (“GTP Sub III”), GTP Infrastructure Issuer, LLC
(“Infra Issuer”), GTP Infrastructure I, LLC (“GTP Infra I”), GTP Infrastructure
II, LLC (“GTP Infra II”), GTP Infrastructure III, LLC (“GTP Infra III”) and GTP
Towers VIII, LLC (“GTP Towers VIII”), each a Delaware limited liability company
(collectively, the “Closing Date Asset Entities”; together with any entity that
becomes a party hereto after the date hereof as an “Additional Asset Entity”,
the “Asset Entities”, the Asset Entities and the Issuer, collectively, the
“Obligors”), and The Bank of New York Mellon, as indenture trustee and not in
its individual capacity (in such capacity, the “Indenture Trustee”).

RECITALS

WHEREAS, the Obligors (other than the Joining Entities (as defined below)) and
the Indenture Trustee are parties to the Amended and Restated Indenture, dated
as of May 25, 2007, as amended by the Indenture Supplement, dated as of
March 11, 2011, as amended by the Indenture Supplement, dated as of March 11,
2011 that provided for the issuance of the Series 2011-1 Notes (the “Existing
Indenture”);

WHEREAS, pursuant to the Existing Indenture, on the date on which the Series
2007-1 Notes are paid in full the Existing Indenture is to be amended and
restated in its entirety as set forth in the form attached hereto as Annex A (as
so amended and restated (the “Indenture”);

WHEREAS, such Obligors desire to enter into this Series Supplement in order to
issue Notes pursuant to the terms of the Indenture and Section 2.07 thereof, the
proceeds of which will be used, in part, to repay the Series 2007-1 Notes
together with the applicable Prepayment Consideration;

WHEREAS, concurrently with the issuance of such Notes, each of the Joining
Entities will become a party to the Indenture as an Obligor and as an Asset
Entity;

WHEREAS, the Issuer represents that it has duly authorized the issuance of
$645,000,000 of Secured Tower Revenue Notes, Global Tower Series 2011-2,
consisting of two classes designated as Class C (the “Class C Notes”) and Class
F (the “Class F Notes”; together with the Class C Notes, the “Series 2011-2
Notes”);

WHEREAS, the Series 2011-2 Notes constitute Notes as defined in the Indenture;
and

WHEREAS, the Indenture Trustee has agreed to accept the trusts herein created
upon the terms herein set forth.



--------------------------------------------------------------------------------

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. All defined terms used herein and not defined herein
shall have the meaning ascribed to such terms in the Indenture. All words and
phrases defined in the Indenture shall have the same meaning in this Series
Supplement, except as otherwise appears in this Article. In addition, the
following terms have the following meanings in this Series Supplement unless the
context clearly requires otherwise:

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(b).

“Class C Notes” shall have the meaning ascribed to it in the preamble hereto.

“Class F Notes” shall have the meaning ascribed to it in the preamble hereto.

“Closing Date” shall mean July 7, 2011.

“Date of Issuance” shall mean, with respect to the Series 2011-2 Notes, July 7,
2011.

“Existing Indenture” shall have the meaning ascribed to it in the preamble
hereto.

“Fitch” shall mean Fitch, Inc.

“Global Assignment and Acceptance Agreement” shall mean that certain Global
Assignment and Acceptance Agreement, dated as of July 7, 2011, by and among
Toronto Dominion (Texas) LLC, as administrative agent under the GTP
Infrastructure Indenture, the Issuer, The Bank of New York Mellon, as indenture
trustee under the GTP Infrastructure Indenture, the Indenture Trustee for the
benefit of the Noteholders under this Indenture and the other parties thereto.

“GTP Infrastructure Indenture” shall mean that certain Indenture, dated as of
February 17, 2010, by and among GTP Infrastructure Issuer, LLC, as issuer,
Toronto Dominion (Texas) LLC, as administrative agent, The Bank of New York
Mellon, as indenture trustee and the other parties thereto (as the same may be
amended, modified or supplemented from time to time).

“Indenture” shall have the meaning ascribed to it in the preamble hereto.

“Initial Purchasers” shall mean Morgan Stanley & Co. LLC, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC Capital
Markets Corporation and TD Securities (USA) LLC.

 

2



--------------------------------------------------------------------------------

“Note Rate” shall mean the fixed rate per annum at which interest accrues on
each Class of the Series 2011-2 Notes as set forth in Section 2.01(a).

“Offering Memorandum” shall mean the Offering Memorandum dated June 29, 2011,
relating to the issuance by the Issuer of the Series 2011-2 Notes.

“Post ARD Note Spread” shall, for each Class of the Series 2011-2 Notes, have
the meaning set forth in the table below:

 

Series/Class

   Post-ARD Note
Spread  

Series 2011-2, Class C

     2.750 % 

Series 2011-2, Class F

     6.113 % 

“Prepayment Period” shall mean, in relation to the Series established in this
Series Supplement, the period which commences on the date that is twelve months
prior to the Anticipated Repayment Date.

“Rated Final Payment Date” shall have the meaning ascribed to it in
Section 2.01(b) hereof.

“Rating Agency” or “Rating Agencies” shall mean, in relation to the Series
established in this Series Supplement, each of Moody’s and Fitch.

“Series 2011-2 Notes” shall have the meaning ascribed to it in the preamble
hereto.

Section 1.02 Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined herein and accounting terms partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP as in effect from time to time;

(c) “or” is not exclusive;

(d) “including” means including without limitation;

(e) words in the singular include the plural and words in the plural include the
singular;

(f) all references to “$” are to United States dollars unless otherwise stated;

(g) any agreement, instrument or statute defined or referred to in this Series
Supplement or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and

 

3



--------------------------------------------------------------------------------

includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns; and

(h) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

ARTICLE II

SERIES 2011-2 NOTE DETAILS; FORM OF SERIES 2011-2 NOTES

Section 2.01 Series 2011-2 Note Details.

(a) The aggregate principal amount of the Series 2011-2 Notes which may be
initially authenticated and delivered under this Series Supplement shall be
issued in two (2) separate classes, each having the class designation, initial
principal balance, Note Rate and ratings set forth below (except for Series
2011-2 Notes authenticated and delivered upon transfer of, or in exchange for,
or in lieu of Notes pursuant to Section 2.02 of the Indenture):

 

Series/Class

   Initial Principal
Balance      Note Rate     Rating
(Moody’s/Fitch)

Series 2011-2, Class C

   $ 490,000,000         4.347 %    A2(sf)/A(sf)

Series 2011-2, Class F

   $ 155,000,000         7.628 %    Ba3(sf)/BB-(sf)

(b) The “Anticipated Repayment Date” for the Series 2011-2 Notes is the Payment
Date in June 2016. The “Rated Final Payment Date” for the Series 2011-2 Notes is
the Payment Date in June 2041.

(c) The first Payment Date on which payments of Accrued Note Interest shall be
paid to the Noteholders of the Series 2011-2 Notes shall be the July 2011
Payment Date. The initial Interest Accrual Period for the Series 2011-2 Notes
shall consist of 8 days.

(d) For purposes of the last sentence of the definition of “Allocated Note
Amount”, after giving effect to the issuance of the Series 2011-2 Notes, the
Allocated Note Amount as determined by the Manager for any Tower Site as of any
date of determination, shall be $10,000 per Tower Site with the balance of the
aggregate principal balance of the Notes Outstanding on the Closing Date
allocated to Tower Sites having a positive Annualized Run Rate Net Cash Flow for
the month of July 2011, based on each such Tower Site’s share of the positive
Annualized Run Rate Net Cash Flow as of such date for all Tower Sites having a
positive Annualized Run Rate Net Cash Flow as of such date.

(e) The Record Date for purposes of determining payments to the Noteholders of
the Series 2011-2 Notes for the July 2011 Payment Date shall be July 7, 2011.

 

4



--------------------------------------------------------------------------------

Section 2.02 Delivery of Series 2011-2 Notes. Upon the execution and delivery of
this Series Supplement, the Issuer shall execute and deliver to the Indenture
Trustee and the Indenture Trustee shall authenticate the Series 2011-2 Notes and
deliver the Series 2011-2 Notes to the Depositary.

Section 2.03 Forms of Series 2011-2 Notes. The Series 2011-2 Notes shall be in
substantially the form set forth in the Indenture, each with such variations,
omissions and insertions as may be necessary.

ARTICLE III

AMENDMENTS

Section 3.01 Amendments.

(a) The definition of “Cash Management Agreement” is hereby amended and restated
in its entirety to read as follows:

“Cash Management Agreement” shall mean the Cash Management Agreement dated as of
May 25, 2007 between the Obligors, the Indenture Trustee and the Manager, as
amended by Amendment No. 1 to the Cash Management Agreement, dated as of July 7,
2011 between the Obligors, the Indenture Trustee and the Manager.

(b) The definition of “Allocation Agreement” is hereby amended and restated in
its entirety to read as follows:

“Allocation Agreement” shall mean one or more agreements in which the Manager,
as allocation agreement, agrees to allocate Rents and Receipts received from
common Tenants of certain Excluded Tower Sites and Tower Sites that are
commingled in a Lock Box Account, between the owners of such Excluded Tower
Sites and Tower Sites.

(c) The definition of “Lock Box Account” is hereby amended and restated in its
entirety to read as follows:

“Lock Box Account” shall mean one or more lock box accounts maintained by the
Issuer or its designee into which Tenants shall have been directed to pay all
Rents and other sums owned to the Asset Entities, and into which the Obligors
will deposit all Receipts pursuant to Section 7.14.

(d) The definition of “Transaction Documents” is hereby amended to include the
Global Assignment and Acceptance Agreement.

(e) The parties hereto authorize and direct the Indenture Trustee to enter into
the Global Assignment and Acceptance Agreement in order that the Indenture
Trustee for the benefit of the Noteholders under this Indenture shall purchase
all the right, title and interest in the advances made by the financial
institutions under the GTP Infrastructure Indenture and that

 

5



--------------------------------------------------------------------------------

such advances shall be deemed to remain outstanding and be converted into the
Series 2011-2 Notes. The acquisition of such advances shall be funded with the
net proceeds of the issuance of the Series 2011-2 Notes, and the Indenture
Trustee is hereby authorized to use such proceeds accordingly. By accepting the
Series 2011-2 Notes, the Noteholders shall be deemed to have agreed to the terms
and conditions of the Global Assignment and Acceptance Agreement and to have
authorized the Indenture Trustee to take the actions contemplated thereby.

(f) For purposes of clarity, (i) the security interests and guarantees granted
by the Joining Entities to the Indenture Trustee under the GTP Infrastructure
Indenture, the Security Agreement and Subsidiary Guaranty (as such terms are
defined in the GTP Infrastructure Indenture), (ii) the perfection of any
accounts subject to the Account Control Agreements (as defined in the GTP
Infrastructure Indenture), (iii) the mortgages originally made by the Joining
Entities to secure the obligations under the Subsidiary Guaranty (as defined in
the GTP Infrastructure Indenture) and (iv) the notes under the GTP
Infrastructure Indenture, are confirmed and shall be deemed to continue
uninterrupted pursuant to the terms of the Indenture, with any references to the
GTP Infrastructure Indenture in any of the foregoing documents being deemed to
refer to this Indenture and any references to notes shall be deemed to include
the Notes; provided that, the GTP Infrastructure Indenture, the Parent
Guarantee, the Subsidiary Guarantee, the Account Control Agreements, the
Proceeds Allocation Agreement, the Security Agreement and the Pledge Agreement
(as such terms are defined in the GTP Infrastructure Indenture) will terminate
on the Closing Date for the Series 2011-2 Notes.

(g) The schedules and exhibits to the Indenture are hereby amended by replacing
the existing schedules and exhibits with schedules and exhibits set forth on
Annex B attached hereto.

Upon the execution of this Series Supplement pursuant to the provisions hereof,
the Indenture shall be and shall be deemed to be modified and amended in
accordance therewith with respect to the Notes affected thereby, and the
respective rights, limitations of rights, obligations, duties, liabilities and
immunities under the Indenture of the Indenture Trustee, the Servicer, the
Issuer and the Holders of the Notes shall thereafter be determined, exercised
and enforced hereunder subject in all respects to such modifications and
amendments, and all the terms and conditions of this Series Supplement shall be
and be deemed to be part of the terms and conditions of the Indenture for any
and all purposes.

ARTICLE IV

JOINDER AGREEMENT

Section 4.01 Joinder. By execution of a counterpart to this Series Supplement,
each of Infra Issuer, GTP Infra I, GTP Infra II, GTP Infra III and GTP Towers
VIII (each a “Joining Entity”) hereby becomes a party to the Indenture as an
“Asset Entity” effective as of the date first above written. Each Joining Entity
hereby acknowledges that it has received and reviewed a copy of the Indenture”.
Each Joining Entity hereby confirms that it has Granted a security interest
pursuant to the Indenture and confirms that it is bound by all covenants,
agreements and acknowledgments attributable to an Asset Entity in the Indenture.
The parties acknowledge that this is the Joinder Agreement contemplated by
Section 2.12(a) of the Indenture.

 

6



--------------------------------------------------------------------------------

Section 4.02 Other Information. The address, taxpayer identification number (if
any) and jurisdiction of organization of the Joining Entity is set forth in
Annex C to this Joinder Agreement.

ARTICLE V

GENERAL PROVISIONS

Section 5.01 Date of Execution. This Series Supplement for convenience and for
the purpose of reference is dated as of July 7, 2011.

Section 5.02 Notices. Notices required to be given to Moody’s by the Issuer
and/or the Asset Entities or the Indenture Trustee shall be mailed to Moody’s
Investors Service, Inc., 7 World Trade Center, 250 Greenwich Street, New York,
NY 10007, Attention: Giyora Eiger. Notices required to be given to Fitch by the
Issuer and/or the Asset Entities or the Indenture Trustee shall be mailed to
info.cmbs@fitchratings.com.

Section 5.03 Governing Law. THIS SERIES SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 5.04 Severability. In case any provision in this Series Supplement shall
be invalid, illegal or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

Section 5.05 Counterparts. The Indenture and any Series Supplement may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such respective counterparts shall together
constitute but one and the same instrument.

ARTICLE VI

APPLICABILITY OF INDENTURE

Section 6.01 Applicability. The provisions of the Indenture are hereby ratified,
approved and confirmed, except as otherwise expressly modified by this Series
Supplement. The representations, warranties and covenants contained in the
Indenture (except as expressly modified herein) are hereby reaffirmed with the
same force and effect as if fully set forth herein and made again as of the date
hereof; provided, however, that with respect to the Joining Entities, the
representations, warranties and covenants set forth in Section 8.01 of the
Indenture shall be effective as of the date hereof and until such time as all
Obligations are paid in full.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligors and the Indenture Trustee have caused this
Series Supplement to be duly executed by their respective officers, thereunto
duly authorized, all as of the day and year first above written.

 

GTP ACQUISITION PARTNERS I, LLC, as Issuer By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer ACC TOWER SUB, LLC, as
Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer DCS TOWER SUB, LLC, as
Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer GTP SOUTH ACQUISITIONS
II, LLC, as Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer GTP ACQUISITION PARTNERS
II, LLC, as Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer GTP ACQUISITION PARTNERS
III, LLC, as Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer



--------------------------------------------------------------------------------

GTP INFRASTRUCTURE ISSUER, LLC, as Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer GTP INFRASTRUCTURE I,
LLC, as Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer GTP INFRASTRUCTURE II,
LLC, as Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer GTP INFRASTRUCTURE III,
LLC, as Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer GTP TOWERS VIII, LLC, as
Obligor By:  

/s/ MARC C. GANZI

Name:   Marc C. Ganzi Title:   Chief Executive Officer



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Indenture Trustee By:  

/s/ Alan Terezian

Name:   Alan Terezian Title:   Vice President